DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 8/13/2021 is acknowledged.  Claims 15-19 have been canceled by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard et al. (US 2012/0109083) in view of Jaeb et al. (US 2011/0190670).
Re Claim 1, Coulthard discloses an apparatus for applying negative pressure to a wound, the apparatus comprising: 
a source of negative pressure (e.g., micro-pump device 116) configured to provide negative pressure via a fluid flow path to a wound dressing (106) placed over a wound of a 
a driving circuit ([0050]) configured to supply a driving signal to the actuator to cause the source of negative pressure to provide negative pressure; and 
a controller (either one or both of first processor 118 and second processor 128) configured to control the driving signal supplied by the driving circuit.
Coulthard does not disclose a coupling circuit including an inductive reactance and subsequently does not teach that the driving circuit signals the actuator via the coupling circuit.
Jaeb discloses a pump (10) for providing negative pressure to a wound, wherein the pump can also be a piezoelectric pump that has similar structures (e.g., actuator 40) as that of Coulthard and also functions in similar ways (e.g. [0038]).  The Jaeb pump receives driving signals from a driving circuit ([0050]) much like that of Coulthard, but Jaeb details solutions ([0053]-[0055]) to solve a common problem of losing pump efficiency due to harmonics of the driving signal ([0050]-[0052]).  One of these solutions is to add an inductor ([0053]) in series with the actuator to oppose changes in current, wherein an inductor necessarily provides inductive reactance.  It would have been obvious to one skilled in the art at the time of filing to modify Coulthard with Jaeb’s teachings to add in the inductor as a simple way to maintain pump efficiency without driving up the cost of the system (Jaeb [0052] discloses “piezoelectric drive circuits typically employ square-wave drive signals for actuators because the drive circuit electronics are lower cost and more compact”).
Re Claim 2, Coulthard also discloses that the actuator is configured to generate negative pressure by converting the electrical energy to the mechanical energy without converting the electrical energy to a magnetic energy ([0051] discloses an alternating electrical signal be converted to oscillation of a disc of the pump).

Re Claim 4, Coulthard also discloses that wherein the source of negative pressure comprises a micropump (e.g., [0050]).
Re Claim 5, Coulthard also discloses a wound dressing (see Fig. 9), wherein the source of negative pressure is disposed on or within the wound dressing (Fig. 9).
Re Claim 6, the combination of Coulthard and Jaeb also discloses that the coupling circuit is configured to limit a rate of change over time of the driving signal supplied from the driving circuit to the actuator (an inductor naturally limits rate of change of current over time).
Re Claim 7, the combination of Coulthard and Jaeb also discloses that the inductive reactance is greater than 5 mΩ at an operating frequency of 1 kHz (inductive reactance is 2πfL, where f is frequency and L is inductance; Jaeb discloses in [0053] an inductance of 3.9µH, thus yielding an inductive reactance of ~24mΩ).
Re Claim 8, the combination of Coulthard and Jaeb also discloses that the coupling circuit comprises an inductor electrically coupled in series between an output of the driving circuit and an input of the actuator ([0053]).
Re Claim 9, the combination of Coulthard and Jaeb also discloses that the inductor has an inductance between 1 μH and 100 μH ([0053]).
Re Claim 10, Coulthard and Jaeb do not explicitly disclose that the inductor has a maximum current rating of at least 1 A.  However, since Jaeb discloses using an inductor for the regulating the driving signal sent to a suction pump, wherein the inductor provides an inductive reactance and an inductance within the same range as that disclosed by the current Application, one skilled in the art would have reason to expect that the inductor taught by Jaeb would also have the same or similar maximum current rating of at least 1 A.  Alternatively, one skilled in the art having the knowledge to set up a coupling circuit that employs an inductor, would also have 
Re Claim 12, Coulthard does not teach that the driving circuit comprises an H-bridge circuit.  Jaeb discloses a drive circuit that further comprises an H-bridge (see Fig. 5 and [0060]).  It would have been obvious to one skilled in the art at the time of filing to modify Coulthard further with the H-bridge as taught by Jaeb to have more control over the pump motor (H-bridge is known for allowing switching the polarity of a voltage applied to a load such as a motor).
Re Claim 13, Coulthard also discloses that the controller is further configured to provide a control signal to the driving circuit ([0056]), but does not explicitly disclose that the controller is configured to control the driving signal by adjusting a pulse width modulation of the control signal.  Jaeb discloses a similar pump used for supplying negative pressure to a wound, wherein a controller would control a driving signal sent to the pump by adjusting a pulse width modulation (PWM) of the control signal ([0049]).  It would have been obvious to one skilled in the art at the time of filing to glean from Jaeb for the benefit of low cost and compact structure ([0052] of Jaeb).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard and Jaeb as applied to claim 1 above, and further in view of Allen et al. (US 2015/0100045).
Re Claim 14, Coulthard and Jaeb substantially teach the invention of claim 1 but they do not disclose explicitly that a magnitude of the driving signal is less than 50 V.  Allen discloses a negative pressure wound treatment system that supplies a driving signal to the suction pump that has a voltage magnitude of less than 50V (Fig. 23 and [0452]).  It would have been obvious to one skilled in the art at the time of filing to modify Coulthard further with Allen for using the minimum voltage necessary to provide sufficient power to the suction pump to remove excess wound exudate as necessary.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art is found to teach, inter alia, that the coupling circuit also includes an additional electrical coupling in series with the driving circuit and the actuator to form an electrical short. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lockwood (US 2003/0014022) discloses a method of controlling vacuum level rate of change in a negative pressure wound treatment system, wherein the control involves a regulator (744) coupled to an inductor ([0210]).
Locke (US 2011/0288510) discloses a negative pressure wound treatment system that utilizes a piezoelectric device that comprises an actuator to drive a diaphragm to generate vacuum, wherein the displacement of the diaphragm is measured by change in inductance experienced in an electromagnet ([0031]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN S SU/            Primary Examiner, Art Unit 3781
25 August 2021